Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant's arguments filed 12-06-2021 have been fully considered but they are not persuasive.
While the applicant’s amendments have been rejected under new art and thus those parts of the rejections are not covered under the applicant’s current arguments the examiner will address the applicant’s arguments about the art previously cited.
The applicant disagrees with the combination of Liu with Qi in the independent claims. The applicant argues Qi would “frustrate the purpose of the present invention” when combined with Liu. Applicant goes on to explain Liu has lenses for focusing (notably not dynamically) and then argues the only mirror disclosed in Liu is in the reference arm. The examiner takes exception to that last part. While Liu does not explicitly call the scanning device a mirror this function is typically performed by a mirror. Further, the way it is illustrated in fig. 4A it is shown as a mirror that tilts back and forth to perform the scan.  The applicant does not adequately address the examiner’s motivation merely suggesting it is only “allegedly” the reason for combination. The examiner notes the motivation is drawn from the Qi art and is the last paragraph before the acknowledgements. 
With regard to Claim 26 the applicant argues that the use of spherical lenses is not well known, common, and chosen for advantages because other configurations of lenses exist and the examiner made an error because he assumed that this is a common configuration and since neither Liu nor Qi show a spherical lens so it cannot be that common.  These arguments are specious at best. First, other configurations existing for lenses existing does not make spherical lenses uncommon, secondly applicants are not under a duty to disclose every minute detail in their application especially when they’re trivial and well known. The art not disclosing that the lenses are spherical is not evidence they’re uncommon. The art is in fact silent on what type of lenses they are. In fact, the lenses in Liu are most likely spherical lenses judging from their function. Lastly, spherical lenses are some of the most common and oldest lenses in the world. Lenses are in fact either spherical or aspherical and of the two spherical are far simpler to manufacture. Further, to show that these lenses are known the examiner will provide an art titled, Thin Spherical Lenses.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19-30, & 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claims 16, 27, & 28 the applicant has claimed,
 “an integrated optoelectronic circuit associated with the optical coherence tomography apparatus and configured to obtain an output from the optical coherence tomography apparatus and to provide image data; 
wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide”
First and foremost the applicant appears to be conflating an integrated optoelectronic chip with a circuit for processing data. The examiner notes in the first paragraph the applicant claims the chip is associated with the OCT and obtains an output from the OCT to provide image data. This would be appear to be claim language with a circuit or processor for processing the output data from an OCT to reconstruct and image. Then in the next paragraph the applicant states the chip comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide. This language would be consistent with an optoelectronic chip as shown in Fig. 9 of the applicant’s disclosure. This chip is an interferometer with those parts. It is the core of the OCT. Further, while one can interpret an optoelectronic chip providing image data meaning it provides the interference signal that is used to reconstruct the image, it would be an unreasonable stretch to construe the disclosed chip to be obtaining the output from an OCT since it is the OCT along with the other parts such as light source, sample arm, and detector. Thus, the language of the claims does not seem to reflect the disclosed device since it is not obtaining the light from another OCT and should be corrected. 
Claims17, 19-26, 29-30, & 32-35 are rejected based upon their dependency on claim 16 and 28

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19-30, & 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 16, 27, & 28 the applicant has added limitations to an “disclose an integrated optoelectronic circuit associated with the optical coherence tomography apparatus and configured to obtain an output from the optical coherence tomography apparatus and to provide image data” which is confusing because in the same claims the applicant discloses that the integrated optoelectronic circuit, “comprises at least an interferometer configured for optical coherence tomography”. Referring to the disclosure there isn’t a second interferometer, nor does the optoelectronic chip of Fig. 9 process the data to provide image data. What is in fact disclose is an optoelectronic chip that serves as the core of the OCT. The language confuses the scope of the limitation because the integrated optoelectronic chip is the core of the OCT (an interferometer) and that it is the part of the interferometer that splits the light and recombines the light to perform the interferometric measurement and the applicant claims it’s obtaining an output from the OCT (which is itself). Thus, it isn’t clear if there are multiple interferometers involved in the device or not. From the disclosure the examiner knows there is not and shall construe the limitation where the chip obtains the light from the OCT to mean it obtains the reflected scattered light from the sample.
The dependent Claims do not remedy this deficiency. 
Claims17, 19-26, 29-30, & 32-35 are rejected based upon their dependency on claim 16 and 28


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 26, & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub 2015/0366451) (Liu) in view of Qi et al (Dynamic focus control in high-speed optical coherence tomography based on a microelectromechanical mirror, Optics Communications 232 (2004) Pgs. 123–128)(Qi) and further in view of Yurtsever et al (Yurtsever, Günay & Weiss, Nicolás & Kalkman, J. & van Leeuwen, Ton & Baets, Roel. (2014), Ultra-compact silicon photonic integrated interferometer for swept-source optical coherence tomography, Optics Letters. 39, 10.1364/OL.39.005228) (Yurtsever).
Regarding Claim 16, Liu discloses an optical imaging apparatus, comprising: 
	an optical coherence tomography apparatus (Fig. 4a, 400a, Paragraph 104); and 
an optical arrangement (L1, L3, & L4) wherein the optical arrangement comprises at least one lens (L4) configured to shape a beam of light from the optical coherence tomography apparatus and at least one mirror positioned so that light from the lens is incident on the at least one mirror (426) and wherein the at least one mirror is configured to move in at least one direction relative to the optical coherence tomography apparatus (Paragraph 105);
Liu fails to explicitly disclose the mirror is configured to tuneably focus the light from the lens; an integrated optoelectronic circuit associated with the optical coherence tomography apparatus and configured to obtain an output from the optical coherence tomography apparatus and to provide image data; wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide;
However, Qi discloses microelectromechanical mirror for dynamically shifting the focus of a sample beam in an OCT device (Abstract, Fig. 2);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu with the mirror is configured to tuneably focus the light from the lens because it allows for subsurface OCT imaging with improved lateral resolution throughout the imaging depth;
Liu as modified by Qi still fails to explicitly disclose an integrated optoelectronic circuit associated with the optical coherence tomography apparatus and configured to obtain an output from the optical coherence tomography apparatus and to provide image data; wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide;
However, Yurtsever teaches and shows an OCT (Fig. 1), comprising: 
an integrated optoelectronic circuit (integrated chip, fig. 1) associated with the optical coherence tomography apparatus and configured to obtain an output from the optical coherence tomography apparatus and to provide image data; 
wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide (the waveguide leading from C1 to C2 and C2 to the short fiber), a delay line light guide (reference arm), and an output light guide (grating coupler, short fiber, and collimator);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with an integrated optoelectronic circuit associated with the optical coherence tomography apparatus and configured to obtain an output from the optical coherence tomography apparatus and to provide image data; wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide because using an integrated chip such as this allows for such advantages as lower cost, and smaller footprint for the overall apparatus. 
Regarding Claim 17, Liu as modified by Qi discloses the aforementioned but doesn’t explicitly disclose a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate;
However, Yurtsever discloses a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate (Page 5228, Right Column, lines 4-17). As is disclosed full integration on the silicon substrate is possible and desirable;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate because it offers such advantages as being compact, low cost, and mass producible. 

Regarding Claim 26, Liu as modified by Qi and Yurtsever discloses the aforementioned but fails to explicitly state wherein the lens comprises at least one spherical lens;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi and Yurtsever with wherein the lens comprises at least one spherical lens because they well known, common, and would be chosen for advantages such as being cheap and readily available. 

	Regarding Claim 27, Liu discloses an optical imaging apparatus, comprising:
 	at least one lens (L1, L3, & L4) configured to shape a beam of light from an optical coherence tomography system; and 
at least one mirror (426) positioned so that light from the lens is incident on the at least one mirror and wherein the at least one mirror is configured to move in at least one direction relative to the optical coherence tomography system (Paragraph 105);
Liu fails to explicitly disclose the mirror is configured to tuneably focus the light from the lens; the optical coherence tomography system comprising an integrated optoelectronic circuit configured to obtain an output from the optical coherence tomography apparatus and configured to provide image data; wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide;
However, Qi discloses microelectromechanical mirror for dynamically shifting the focus of a sample beam in an OCT device (Abstract, Fig. 2);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu with the mirror is configured to tuneably focus the light from the lens because it allows for subsurface OCT imaging with improved lateral resolution throughout the imaging depth;
Liu as modified by Qi still fails to explicitly disclose the optical coherence tomography system comprising an integrated optoelectronic circuit configured to obtain an output from the optical coherence tomography apparatus and configured to provide image data; wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide;
However, Yurtsever teaches and shows an OCT (Fig. 1), comprising: 
the optical coherence tomography system comprising an integrated optoelectronic circuit (integrated chip, fig. 1) configured to obtain an output from the optical coherence tomography apparatus and to provide image data; 
wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide (the waveguide leading from C1 to C2 and C2 to the short fiber), a delay line light guide (reference arm), and an output light guide (grating coupler, short fiber, and collimator);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with the optical coherence tomography system comprising an integrated optoelectronic circuit configured to obtain an output from the optical coherence tomography apparatus and configured to provide image data; wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide because using an integrated chip such as this allows for such advantages as lower cost, and smaller footprint for the overall apparatus. 

Claims 19, 20, & 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Qi, Yurtsever and further in view of Boppart et al (PGPub 2011/0130652) (Boppart).
Regarding Claims 19, 20, & 22-24, Liu as modified by Qi and Yurtsever discloses the aforementioned but doesn’t explicitly disclose wherein the at least one mirror comprises a micro-electromechanical mirror; wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction; wherein the second direction is perpendicular to the first direction; and wherein the at least one mirror is provided on a substrate and the substrate is provided at an incline relative to the optical coherence tomography apparatus; wherein the at least one mirror is provided on a substrate and the mirror is provided at an incline relative to the substrate;
However, Boppart teaches using a scanning mirror that is a micro-electromechanical mirror; and wherein the micro-electromechanical mirror is a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction; and wherein the second direction is perpendicular to the first direction (Fig. 4, Paragraph 29);
Further, the MEMs mirrors in figs. 4 & 5 are shown on a substrate and as can be seen in fig. 3 it is provided at an incline relative to the OCT;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi and Yurtsever with wherein the at least one mirror comprises a micro-electromechanical mirror; wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction; wherein the second direction is perpendicular to the first direction; and wherein the at least one mirror is provided on a substrate and the substrate is provided at an incline relative to the optical coherence tomography apparatus; wherein the at least one mirror is provided on a substrate and the mirror is provided at an incline relative to the substrate because it offers such advantages as rapid scanning, small size, high reliability, and flexibility in scanning pattern capabilities.
	 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Qi, Yurtsever and further in view of Izatt et al (PGPub 2011/0222020) (Izatt).
Regarding Claim 21, Liu as modified by Qi and Yurtsever discloses the aforementioned but doesn’t explicitly disclose wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction;
However, Izatt teaches wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction (Fig. 12, Paragraph 86, 524, 526);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi and Yurtsever with wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction because such a configuration is easy to implement, low cost,  and allows for two dimensional scanning of a sample which provides a greater area for investigation without having to move the sample. 
Claims 28, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Qi, Yurtsever and further in view of Khanicheh et al (PGPub 2014/0276014) (Khanicheh).
Regarding Claims 28 & 29, Liu as discloses an optical imaging apparatus, comprising: 
 	an optical coherence tomography apparatus (Fig. 4a, 400a, Paragraph 104); and 
an optical arrangement (L1, L3, & L4) wherein the optical arrangement comprises at least one lens (L4) configured to shape a beam of light from the optical coherence tomography apparatus and at least one mirror positioned so that light from the lens is incident on the at least one mirror (426) and wherein the at least one mirror is configured to move in at least one direction relative to the optical coherence tomography apparatus (Paragraph 105); 
Liu fails to explicitly disclose an attachment configured to attach the optical coherence tomography apparatus to a subject; wherein the attachment configured to attach the apparatus to a subject comprises a strap; disclose the mirror is configured to tuneably focus the light from the lens; and an optical coherence tomography apparatus comprising an integrated optoelectronic circuit configured to obtain an output and configured to provide image data, wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide;
However, Khanicheh teaches and shows in fig. 28 an attachment (2100 & 2300) configured to attach the optical apparatus (2802) to a subject; wherein the attachment configured to attach the apparatus to a subject comprises a strap (2106b);
Further, in combination with Liu the optical apparatus would be an OCT;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu with an attachment configured to attach the optical coherence tomography apparatus to a subject; wherein the attachment configured to attach the apparatus to a subject comprises a strap because such a support can be used to firmly hold and attach an optical sensor to a subject while holding the sensor in position for taking measurements over an area of interest and would provide stability of the apparatus in relation to the subject; 
Liu as modified by Khanicheh still fails to explicitly disclose the mirror is configured to tuneably focus the light from the lens; and an optical coherence tomography apparatus comprising an integrated optoelectronic circuit configured to obtain an output and configured to provide image data, wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide
However, Qi discloses microelectromechanical mirror for dynamically shifting the focus of a sample beam in an OCT device (Abstract, Fig. 2);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh with the mirror is configured to tuneably focus the light from the lens because it allows for subsurface OCT imaging with improved lateral resolution throughout the imaging depth;
Liu as modified by Khanicheh, and Qi still fails to explicitly disclose an optical coherence tomography apparatus comprising an integrated optoelectronic circuit configured to obtain an output and configured to provide image data, wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide;
However, Yurtsever teaches and shows an OCT (Fig. 1), comprising: 
an optical coherence tomography apparatus comprising an integrated optoelectronic circuit (integrated chip, fig. 1) configured to obtain an output and configured to provide image data, wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide (the waveguide leading from C1 to C2 and C2 to the short fiber), a delay line light guide (reference arm), and an output light guide (grating coupler, short fiber, and collimator);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh and Qi with an optical coherence tomography apparatus comprising an integrated optoelectronic circuit configured to obtain an output and configured to provide image data, wherein the integrated optoelectronic circuit comprises at least an interferometer configured for optical coherence tomography, the interferometer comprising a sample line light guide, a delay line light guide, and an output light guide because using an integrated chip such as this allows for such advantages as lower cost, and smaller footprint for the overall apparatus. 
Regarding Claim 30, Liu as modified by Khanicheh and Qi discloses the aforementioned but doesn’t explicitly disclose a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate;
However, Yurtsever discloses a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate (Page 5228, Right Column, lines 4-17). As is disclosed full integration on the silicon substrate is possible and desirable;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh  and Qi with a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate because it offers such advantages as being compact, low cost, and mass producible. 

Claims 32 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khanicheh, Qi, and Yuurtsever and further in view of Boppart et al (PGPub 2011/0130652) (Boppart).
Regarding Claims 32 & 33, Liu as modified by Khanicheh, Qi, and Yurtsever discloses the aforementioned but doesn’t explicitly disclose wherein the at least one mirror comprises a micro-electromechanical mirror; and wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction;
However, Boppart teaches using a scanning mirror that is a micro-electromechanical mirror; and wherein the micro-electromechanical mirror is a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction (Fig. 4, Paragraph 29);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh, Qi, and Yurtsever with wherein the at least one mirror comprises a micro-electromechanical mirror; and wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction because it offers such advantages as rapid scanning, small size, high reliability, and flexibility in scanning pattern capabilities.
Claims 34 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khanicheh, Qi, and Yurtsever and further in view of Izatt et al (PGPub 2011/0222020) (Izatt).
Regarding Claims 34 & 35, Liu as modified by Khanicheh, Qi, and Yurtsever discloses the aforementioned but doesn’t explicitly disclose wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction; and wherein the second direction is perpendicular to the first direction;
However, Izatt teaches wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction and wherein the second direction is perpendicular (they’re orthogonal galvanometer mirrors) to the first direction (Fig. 12, Paragraph 86, 524, 526);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh, Qi, and Yurtsever with wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction; and wherein the second direction is perpendicular to the first direction because such a configuration is easy to implement, low cost,  and allows for two dimensional scanning of a sample which provides a greater area for investigation without having to move the sample. 
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 25 the prior art of record, taken alone or in combination, fails to disclose or render obvious the angle of incline is 45 degrees, in combination with the rest of the limitations of the claim. 
Conclusion

                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
August 12, 2022

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877